              Case 5:20-cv-02709-JHS Document 4 Filed 06/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN SAUERWINE,                               :
     Plaintiff,                                :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-CV-2709
                                               :
GAVIN P. HALIHAN,                              :
     Defendant.                                :

                                         MEMORANDUM

SLOMSKY, J.                                                                      JUNE     23, 2020

         Plaintiff Brian Sauerwine, a prisoner incarcerated at SCI-Retreat, brings this civil action

pursuant to 42 U.S.C. § 1983 against Gavin P. Halihan, an attorney who represented him in

criminal proceedings in Lehigh County. Sauerwine seeks to proceed in forma pauperis. For the

following reasons, the Court will grant Sauerwine leave to proceed in forma pauperis and

dismiss the Complaint with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim.

    I.        FACTUAL ALLEGATIONS

         Sauerwine’s Complaint is brief. He alleges that Defendant Halihan coerced him to plead

guilty to certain criminal offenses with which he was charged. (ECF No. 2 at 3.) Sauerwine

asserts that his attorney was constitutionally ineffective and asks to be reimbursed for the amount

paid to Halihan for his representation. (Id.) Sauerwine also asks “to return to the Lehigh County

Courthouse, so [he] can confront [his] lawyer in Court.” (Id.) Apparently, he seeks to challenge

his plea. (Id.) Sauerwine claims that he is innocent of the offenses to which he pled guilty. (Id.

at 4.)




                                                   1
              Case 5:20-cv-02709-JHS Document 4 Filed 06/23/20 Page 2 of 3




    II.       STANDARD OF REVIEW

           Sauerwine is granted leave to proceed in forma pauperis because it appears that he is

unable to pay the costs of filing suit.1 As Sauerwine is proceeding in forma pauperis, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. To survive dismissal, a complaint “must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). “[M]ere conclusory statements[] do not suffice.” Id. As Sauerwine

is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

    III.      DISCUSSION

           Sauerwine brings constitutional claims against his defense attorney pursuant to 42 U.S.C.

§ 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Attorneys performing their traditional functions will not be considered state actors solely on the

basis of their position as officers of the court.” Angelico v. Lehigh Valley Hosp., Inc., 184 F.3d

268, 277 (3d Cir. 1999); cf. Polk Cty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public defender

does not act under color of state law when performing a lawyer’s traditional functions as counsel

to a defendant in a criminal proceeding.” (footnote omitted)). As there is no basis for concluding

that Halihan is a state actor, Sauerwine cannot state a plausible claim against him under § 1983.




1
 However, as Sauerwine is a prisoner, he will be obligated to pay the $350 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                   2
            Case 5:20-cv-02709-JHS Document 4 Filed 06/23/20 Page 3 of 3




         Furthermore, to the extent Sauerwine seeks to challenge his guilty plea, he may not do so

in a § 1983 action. That is because “when a state prisoner is challenging the very fact or duration

of his physical imprisonment, and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his sole federal remedy is a writ

of habeas corpus.” See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Public records reflect

that Sauerwine has already challenged his convictions in a habeas petition, and that his petition

was dismissed. See Sauerwine v. Delbalso, Civ. A. No. 14-6254 (E.D. Pa.) (ECF Nos. 18 & 29).

   IV.      CONCLUSION

         For the foregoing reasons, the Court will grant Sauerwine leave to proceed in forma

pauperis and dismiss his Complaint in its entirety for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Sauerwine will not be given leave to file an amended complaint

because he cannot cure the defects in his claims. An appropriate Order follows.

                                              BY THE COURT:


                                              /s/Joel H. Slomsky, J.
                                              JOEL H. SLOMSKY, J.




                                                 3
